DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Groups I-IV , as set forth in the Office action mailed on December 13, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 13, 2019 is withdrawn.  Claims 10-15, directed to Groups II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on March 24, 2021, Irene (Qing) Lin requested an extension of time for 3 MONTH(S) and 
The application has been amended as follows: 
In the title
 	The title has been changed to PNEUMATIC TIRE WITH SEALANT LAYER AND AT LEAST ONE RESONATOR, AND METHOD FOR PRODUCING SAME.
In the claims
 	Claim 10 lines 3-4, to provide proper grammar consistent with the claim 1 structure wherein the tube part of each resonator is not radially inside the sealant layer, “located radially inside” has been changed to -- on -- (not requiring the inner periphery of the tire to be an innerliner is supported by specification paragraphs 0028-0030).
 	Claim 11 has been rewritten to eliminate new matter and to be consistent with specification paragraphs 0082 and 0121 as --
 	11. (Currently Amended) The pneumatic tire according to claim 10, 
 	wherein the generally string-shaped sealant comprises a rubber component including a butyl-based rubber, a liquid polymer, and an organic peroxide,
 	the generally string-shaped sealant comprises 1 to 30 parts by mass of an inorganic filler relative to 100 parts by mass of the rubber component,
 	the pneumatic tire includes a tread intended to contact a road surface, at least one breaker located radially inside the tread, and a carcass radially inside the at least one breaker, and
breaker, in a tire width direction, of the at least one breaker of the pneumatic tire
-- .
 	Claim 12 has been rewritten to provide proper grammar consistent with the claim 1 structure wherein the tube part of each resonator is not radially inside the sealant layer and the at least one resonator is on the inner periphery of the pneumatic tire as -- 
 	12. (Currently Amended) The pneumatic tire according to claim 1, 
 	wherein the pneumatic tire comprises a sealant layer located on the inner periphery of the pneumatic tire, and the at least one resonator is on the sealant layer and is attached to the inner periphery of the pneumatic tire through the sealant layer, and
 	wherein the sealant layer is formed by sequentially preparing a sealant by mixing raw materials including a crosslinking agent using a continuous kneader, and sequentially applying the sealant to the inner periphery of the pneumatic tire.
-- .
 	Claim 13 has been cancelled (method limitation not further limiting the claim 12 tire structure: claim 12 only requires the sealant composition to have a crosslinking agent, so there is no further structure implied by the claim 13 method step specifying a temperature range for the sealant (MPEP 2113(I))).
 	Claims 14 and 15 have been rewritten to provide proper antecedent basis consistent with the claim 1 structure wherein the tube part of each resonator is not radially inside the sealant layer and the at least one resonator is on the inner periphery of the pneumatic tire as --
 	14. (Currently Amended) A method for producing the pneumatic tire according to claim 1, the method comprising the step of attaching the at least one resonator on the inner periphery of the pneumatic tire the step of providing the tube opening of each of the at least one resonator penetrating a corresponding one of the at least one circumferential longitudinal groove of the tread portion.
 	15. (Currently Amended) The method according to claim 14, 
 	wherein the method further comprises the steps of:
 	forming a sealant layer by continuously and spirally applying a generally string-shaped sealant to the inner periphery of the pneumatic tire;
 	providing the at least one resonator on the sealant layer; and
 	attaching the at least one resonator to the inner periphery of the pneumatic tire through the sealant layer after the application of the generally string-shaped sealant.
-- .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone 				                    /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            					       
March 24, 2021